 In the Matter of STANDARD SLAG COMPANYandUNITED CONSTRUCTIONWORKERS, AFFILIATED WITH UMWACase No. 9-R-1776.-Decided August 13, 1945Mr. R. D. Cline,of Youngstown, Ohio, andMr. B. F. Rankin,ofJackson, Ohio, for the Company.Mr. Carl C. Schmidt,of Columbus, Ohio, for the UMWA.Mr. Angelo Verdu,of East St. Louis, Ill., andMr. Elman Haynes,of Jackson, Ohio, for the Smelter Workers.Miss Katharine Loomis,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by United Construction Workers, affil-iated with UMWA, herein called the UMWA, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Standard Slag Company, Jackson, Ohio, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Herbert J. Nester, TrialExaminer. Said hearing was held at Jackson, Ohio, on May 18, 1945.The Company, the UMWA, and International Union of Mine, Mill andSmelter Workers, Local Union 170, C. I. 0., herein called the SmelterWorkers, appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Standard Slag Company has plants in various States.Weare here concerned solely with its plant at Jackson, Ohio, which is63 N. L.R. B., No. 45.313 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in the manufacture of crushed slag aggregates.The rawmaterial used at this operation consists entirely of slag, all of whichis purchased locally.The finished products of the Company's Jackson,Ohio, plant are sold to State,county, and township highway depart-ments for road-building purposes and to individuals for agriculturalpurposes.During the past year,20 to 30 percent of its finished prod-ucts was sold to the State of West Virginia and was shipped by theCompany to pointsinWestVirginia.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDUnited ConstructionWorkers, affiliated with the United MineWorkers of America, is a labor organization admitting to membershipemployees of the Company.InternationalUnion of Mine, Mill and Smelter Workers, LocalUnion 170, affiliated with the Congress of Industrial Organizations, isa labor organization admitting to membership employees of the Com-pany.III.THE ALLEGED APPROPRIATE UNITThe UMWA seeks a separate unit of the production and maintenanceemployees and watchmen of the Company's Jackson plant, excludingthe superintendent, the assistant superintendent, and all clerical em-ployees.Neither the Smelter Workers nor the Company disputes thecategories requested for inclusion or exclusion from the claimed ap-propriate unit.However, the Smelter Workers, which now representsin one unit the employees of the Jackson Iron and Steel Company andof the Globe Iron Company in addition to those of the Company, con-tends that the history of collective bargaining between it and the three'companies has established that the unit it now represents is the onlyunit appropriate for the Company's employees.The UMWA, on theother hand, contends that these workers, as employees of an independ-ent employer, may properly constitute a unit separate from the em-ployees of the other two companies.The Company appears to take noposition on this issue.The three companies are separate corporations, all located in Jack-son, Ohio.The Jackson Iron and Steel Company and the Globe IronCompany are engaged in the manufacture of iron and the Companyin the manufacture of slag aggregates. Slag, the sole raw materialused by the Company, is a byproduct of the manufacture of iron whichis cast into pits during the production process.The Company pur-chases all of its slag from the other two companies.Employees of theCompany extract the slag from the pits of the Jackson Iron and SteelCompany, whereas the Globe Iron Company's employees extract the STANDARD SLAG COMPANY315slag from that company's pits.The Company returns to each of theother companies iron that is reclaimed from the slag in the manufac-ture of the slag aggregates.The Company is entirely dependent-uponthe other two companies for its slag as there are no other iron manufac-turers in the vicinity and it would not be feasible to transport slag frommore distant sources.Moreover, the Jackson Iron and Steel Companyand the Globe Iron Company sell all of their slag to the Companyand they would be put to inconvenience and suffer financial loss ifthey had to find other means of disposing of it.The Smelter Workers entered into its first collective bargainingcontract with the three companies in 1919.Under it and successiveagreements which have been entered into at 5-year intervals sincethen, the Smelter Workers has always represented the employees ofall three companies in one unit. The last contract between the parties isan agreement which provided for termination on June 4, 1944, butwhich has been extended by a supplemental contract of indefiniteduration.The companies, in negotiating collective bargaining agree-ments with the Smelter Workers, have never been represented by anemployer association.The last contract, as were the others, was signedby each company individually.The record indicates that the usualmanner of negotiating contracts between the Smelter Workers andthe three companies has been for representatives of the Smelter Work-ers and of each of the three companies to discuss the terms of the con-tract, reach an agreement, and sign the contract at a single meeting.Our decision inMatter of Dolese d Shepard Company 7makes clearthat the absence of an employer association does not preclude the estab-lishment of a multiple-employer unit.2 In theDolese d Shepardcase,as in this, the companies concerned were not represented by an em-ployer association.Moreover, the method of negotiating contracts be-tween the Smelter Workers and the three companies here concernedclosely parallels that of the unions and companies concerned in theDolese & Shepardcase.There the Board's decision described the con-duct of negotiations as follows :Representatives of each of these four companies 3 have cus-tomarily met over a long period of time with representatives of156 N. L. R. B. 532.2 InMatter of Rayonier Incorporated,Grays Harbor Division,52 N. L.R. B. 1269, theBoard was not asked to pass on this question since the employer whose employees werebeing sought in a separate grouping had bargained through an employer association ofwhich it was a member. However,the Board there found a single-employer unit inappro-priate, and indicated that a multiple-employer unit was appropriate despite the fact thatthe association-did not have the power to bind its members to collective bargaining agree-ments.We considered as determinative the facts that, "the employers in question [had]established a practiee of joint action In regard to labor relations by negotiation with,an effective employee association,and [had]by their customary adherence to the uniformlabor agreements resulting therefrom,demonstrated their desire to be bound by grouprather than by individual action."8Only three of these companies were parties to the proceedings,three single-employerunits having been requested by the petitioning union. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Laborers and the Operating Engineers for the purpose of nego-tiating hours, wages, and other,conditions of employment coveringemployees of these companies in units represented by these labororganizations. . . . The customary procedure of these companieswas to have representatives from each meet together as a group,decide upon a common course of action, and then enter into nego-tiations with the Operating Engineers and the Laborers.Uponcompletion of the negotiations, the Committee members then exe-cuted either identical contracts or a single contract with theselabor organizations.We there held that the four companies had, without combining them-selves into a formal association, "conducted negotiations with theOperating Engineers and Laborers covering their respective produc-tion and maintenance employees upon a joint basis, and that these em-ployees [could] be more properly represented in a single multiple-employer unit."Consequently, we dismissed the petitions seekingthree single-employer units.Viewing the facts in evidence in this case in the light of the principlesestablished in theRayonierand theDole.se cC Shepardcases, we are ofthe opinion that the history of collective bargaining for a quarter of acentury between the Smelter Workers and the Company, the JacksonIron and Steel Company, and the Globe Iron Company demonstratesthat the employees of all three companies can be more properly repre-sented in a single multiple-employer unit.Accordingly, we find thatthe unit sought by the UMWA is inappropriate.IV.THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince the bargaining unit sought to be established by the petitionis inappropriate as stated in Section III, above, we find that no ques-tion has arisen concerning the representation of employees of the Com-pany in an appropriate unit.ORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the petition for investigation andcertification of representatives of employees of Standard Slag Com-pany, Jackson, Ohio, filed by United Construction Workers, affiliatedwith UMWA, be, and it hereby is, dismissed.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Order.